Citation Nr: 0117201	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970, September 1972 to May 1973 and from February 1974 
to July 1974.

The current appeal arose from a July 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The RO determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for knots on hands, back and knees and psychiatric 
and ulcer disorders.  The RO also denied entitlement to 
service connection for PTSD.

On his VA Form-9 dated in March 2000, the veteran indicated 
that he wanted a hearing at the RO before a Member of the 
Board of Veterans' Appeals (Board).  

In August 2000 he informed the RO that alternatively he 
desired a hearing before a Hearing Officer at the RO.  

The veteran failed to appear at a hearing scheduled before a 
Hearing Officer in February 2001.  Upon his request, the 
hearing was rescheduled in April 2001, and he again, did not 
appear.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  


2.  In January 1997 the RO denied entitlement to service 
connection for disorders claimed as knots on hands, back and 
knees, and psychiatric and ulcer disorders.

3.  The evidence submitted since the final January 1997 
determinations is redundant and cumulative, does not bear 
directly and substantially upon the issues at hand, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.

4.  The record does not establish that the veteran engaged in 
combat in service.

5.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

6.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1997 determination 
wherein the RO denied entitlement to service connection for 
disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders is not new and material, and 
the veteran's claims for those benefits are not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2000).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
disorders claimed as knots on hands, back 
and knees, and psychiatric and ulcer 
disorders.

The evidence, which was of record prior to the January 1997 
RO denial of entitlement to service connection for disorders 
claimed as knots on hands, back and knees, and psychiatric 
and ulcer disorders is reported in pertinent part below.

Service medical records show that upon entry into service 
none of the claimed disorders was present on clinical 
evaluation.  There were no knots of the hands, back or knees, 
psychiatric or ulcer disorders.  In April 1969 the veteran 
complained of nausea, upset stomach, overall malaise, and 
dizziness.  He was prescribed Maalox; however, there was no 
diagnosis rendered.  In August 1969 he was treated for 
stomach cramps; no diagnosis was rendered.  In May 1970 he 
complained of a weak feeling and nervousness.  There was no 
diagnosis rendered.  In June 1970 he complained of skin 
problems on his face.  It was recommended that he use an 
electric razor.

In a February 1973 treatment record it was reported that the 
veteran's nerves were on edge and he was trembling.  He was 
diagnosed with acute anxiety reaction and Valium was 
prescribed.  In May 1973 he complained of episodes of 
nervousness (tremors and anxiety) occurring during the day 
with increased frequency over the previous two months.  He 
was diagnosed with acute anxiety.

A medical examination in May 1973 for release from active 
duty showed no disorders claimed as knots on hands, back and 
knees, and psychiatric and ulcer disorders.  

Examination in January 1974 for re-enlistment revealed no 
abnormalities on clinical evaluation.  In fact, the veteran 
reported that his health was good and he was taking no 
medications.  In February 1974 he complained of nausea, 
vomiting, decreased appetite, abdominal cramping and three 
loose stools that morning.  He was diagnosed with probable 
gastroenteritis.  His discharge examination in July 1974 
showed no disorders claimed as knots on hands, back and 
knees, and psychiatric and ulcer disorders.

In May 1994 the veteran was seen at a VA Medical Center with 
complaints of stomach problems.  The diagnosis was rule out 
peptic ulcer disease (PUD).  X-rays showed the duodenal bulb 
was irritable and deformed.  It was noted that the findings 
were most likely the result of peptic irritation.  There were 
a few irregular barium collections seen within the duodenal 
bulb, which may have represented superficial peptic ulcers.

In December 1994 he had complaints of stomach pain.  He 
stated that he had had symptoms for twenty years.  He was 
diagnosed with PUD.

A VA general medical examination in May 1995 revealed that 
the veteran had had progressive gastrointestinal symptoms of 
poor appetite, early satiety, alternating constipation and 
diarrhea and a continual periumbilical pain for the previous 
twelve years and no diagnosis had been made.  He was 
diagnosed, in pertinent part, with gastrointestinal symptoms, 
irritable bowel syndrome.

X-ray of the lumbar spine in May 1995 showed there was no 
anterior-posterior (AP) instability, fracture, destructive 
lesion or paraspinal mass evident.  The AP film suggested a 
small round calcification projecting over the upper pole of 
the right kidney.

In addition in May 1995 a psychiatric evaluation revealed he 
had no apparent thought disorder.



VAMC progress notes in June 1996 disclosed that the veteran 
was depressed, tearful and had financial difficulties.  He 
reported that his son tried to kill his wife and him.  It was 
noted that he felt stressed and was upset because he could 
not take care of his family.  His Axis I diagnoses were major 
depression, alcohol abuse and occupational problem.  His 
Global Assessment of Functioning (GAF) Scale was 50.  In 
addition, in June 1996, and in July 1996 following mental 
health examinations, he was diagnosed with dysthymia and 
alcohol abuse.

A VA examination for mental disorders was conducted in July 
1996.  It was noted that the veteran had had various 
hospitalizations with VA, and was treated for various 
conditions.  The examiner noted that the veteran's file was 
unavailable and that he was a poor historian.  He reported 
that he had been depressed at times and had "gone off."  He 
was diagnosed under Axis I with dysthymic disorder and 
alcohol abuse.  His GAF was mid 50's.

In January 1997 the RO denied the veteran's claims for a soft 
knot on the spine, knots on the hands, knots on the knee, 
dysthymic disorder (claimed as depression and fatigue) and 
peptic ulcer disease (claimed as stomach condition).  There 
were no appeals perfected as to the denial of these claims.

Evidence submitted subsequent to the January 1997 RO denial 
of service connection for disorders claimed as knots on 
hands, back and knees, and psychiatric and ulcer disorders is 
reported in pertinent part below.

The veteran submitted a statement in January 1999 and noted 
that the knots on his back, hands and knees "come and go" 
and were service related.  He further noted that his mental 
conditions had been the reason he had been unable to sustain 
employment since he served in Vietnam.  He stated that his 
ulcers had begun in service.


Entitlement to Service Connection for PTSD

Service medical records show that upon entry into service the 
veteran had no psychiatric or neurological abnormalities on 
clinical evaluation.  In May 1970 he complained of a weak 
feeling and nervousness.  There was no diagnosis rendered.  
In a February 1973 treatment record it was reported that his 
nerves were on edge and he was trembling.  He was diagnosed 
with acute anxiety reaction and Valium was prescribed.  In 
May 1973 he complained of episodes of nervousness (tremors 
and anxiety) occurring during the day with increased 
frequency over the previous two months.  He was diagnosed 
with acute anxiety.

A medical examination in May 1973 for release from active 
duty showed no psychiatric disorder.  Examination in January 
1974 for re-enlistment revealed no psychiatric abnormalities 
on clinical evaluation.  In fact, the veteran reported that 
his health was good and he was taking no medications.  His 
discharge examination in July 1974 showed no psychiatric or 
neurological disorders.

In May 1995 a psychiatric evaluation revealed he had no 
apparent thought disorder.

VAMC progress notes in June 1996 disclosed that the veteran 
was depressed, tearful and had financial difficulties.  He 
reported that his son tried to kill his wife and him.  It was 
noted that he felt stressed and was upset because he could 
not take care of his family.  His diagnoses under Axis I were 
major depression, alcohol abuse and occupational problem.  
His GAF was 50.

In addition, in June 1996, and in July 1996 following mental 
health examinations, he was diagnosed with dysthymia and 
alcohol abuse.

A VA examination for mental disorders was conducted in July 
1996.  It was noted that the veteran had had various 
hospitalizations with VA, and was treated for various 
conditions.  The examiner noted that the veteran's file was 
unavailable and that he was a poor historian.  He reported 
that he had been depressed and had "gone off."  

He indicated that he was very bitter about his naval 
experience and blamed his hearing loss in his right ear on 
exposure to loud noises in the service.  He spoke very 
negatively about his experiences in the Navy.  He stated that 
he passed all the tests and never received a rating increase.  
He was very disgruntled and depressed.

During military service, the veteran was stationed in 
Okinawa, Vietnam and Japan.  The examiner noted that he did 
not give much history about traumatic experiences while in 
the military.  He stated that he had to drink to relax his 
nerves and that he had to have a half-pint of whiskey or 
vodka in order to feel better.  His Axis I diagnoses were 
dysthymic disorder and alcohol abuse.  His GAF was mid 50's.

In January 1999 the veteran filed a claim for PTSD.  In March 
1999 the RO forwarded the veteran a PTSD worksheet to relate 
and describe in detail the events or experiences in service 
which he found most upsetting.  He did not respond to the 
RO's request.  The RO denied his claim for entitlement to 
service connection for PTSD in July 1999.

Criteria
New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.



New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).


Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  




If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.


(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A claim for service connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman's Badge, 
or similar combat citation, will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

Eligibility for service connection of a PTSD claim requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support his assertion that he was engaged in combat.
The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence, which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence need for corroboration may 
be obtained from sources other than the veteran's service 
medical records.  Moreau, supra.

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of [38 
C.F.R.]; a link established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000); 64 Fed. Reg. 32,807-32,808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)).


PTSD is classified by the DSM-IV as an anxiety disorder 
resulting from exposure to an extreme traumatic stressor 
involving direct personal experience of an event that 
involved actual or threatened death or serious injury or 
other threat to one's physical integrity; witnessing an event 
that involved death, injury, or a threat to the physical 
integrity of another person; or learning about unexpected or 
violent death, serious harm, or threat of death or injury 
experienced by a family member or other close associate.  The 
person's response to the event must involve intense fear, 
helplessness, or horror.  PTSD is characterized by persistent 
re-experiencing of the traumatic event, persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
See 64 Fed. Reg. 32,807 (1999).

Eligibility for service connection award for PTSD requires 
the presence of three elements:  (1)  current and clear 
medical diagnosis of PTSD (presumed to include adequacy of 
PTSD symptomatology and sufficiency of claimed in-service 
stressor); (2)  credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3)  medical 
evidence of a causal nexus between current symptomatology and 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

The Court has held that a sufficient diagnostic feature of 
PTSD requires that the sufficiency of a stressor be 
clinically established.  West v. Brown, 7 Vet. App. 70, 
79 (1994).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

In this case, the Board is satisfied that the duty to assist 
has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claims.  By virtue of the RO's notices and rating 
determinations, including the Statement of the Case issued 
during the pendency of the appeal, the veteran was given 
adequate notice of the pertinent regulations pertaining to 
his claims for service connection for disorders claimed as 
knots on hands, back and knees, psychiatric and ulcer 
disorders and PTSD.  

He was also given the opportunity to present argument and 
evidence in support of his claims, and the record shows that 
he failed to appear at two hearings scheduled on his behalf 
before a Hearing Officer at the RO.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  In this regard, the Board 
notes that his service medical records are on file, he was 
afforded a VA general medical examination in May 1995 and a 
VA mental disorders examination in July 1996, and other 
evidence pertinent to his claims has been associated with the 
claims file.

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new law.  VA has 
already met all obligations to him under this new law.  
Moreover, he and his representative have been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and have done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions, and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In this regard, the veteran has not placed VA on notice of 
any outstanding evidence that may be new and material, or in 
support of his claim for service connection for PTSD.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


New and Material Evidence

The veteran seeks to reopen his claims of service connection 
for disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders , which the RO denied in 
January 1997.  As noted earlier, when a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the evidence received 
since the January 1997 final disallowance of the veteran's 
claims for service connection for disorders claimed as knots 
on hands, back and knees, and psychiatric and ulcer disorders 
is redundant and cumulative of other evidence in the records.  
The only additional evidence received since the January 1997 
determination is the veteran's January 1999 statement that 
his claimed disorders were related to service and he had been 
unable to sustain employment since his discharge from service 
due to a mental disorder.  This evidence, as earlier stated, 
is redundant and cumulative of evidence already in the record 
prior to January 1997, therefore, the evidence submitted by 
the veteran since the January 1997 final disallowance is not 
new.  See Smith, supra.


Moreover, the evidence submitted since the January 1997 
denial is not material because it does not provide a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disorders claimed as knots on hands, back 
and knees, and psychiatric and ulcer disorders.  See Hodge, 
supra.  

The Board notes that there is no competent medical evidence 
of record of complaints, treatment or diagnosis of knots of 
the hands, back and knees.  Further, there has been no 
competent medical opinion expressed relating the veteran's 
claimed knots of the hands, back and knees, and psychiatric 
and ulcer disorders to his periods of active service on any 
basis.  Therefore, a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disorders is not established in the evidence submitted.  
Therefore, the evidence added to the record since the January 
1997 final disallowance is not material.

Furthermore, the veteran's statements that allude onset of 
his disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders to service, do not constitute 
new and material evidence as they are a reiteration of his 
initial claims regarding the nature of such claims, therefore 
they are cumulative and do not bear directly and 
substantially upon the issue at hand, nor do they provide a 
more complete picture of the circumstances surrounding the 
origin of his claimed disorders.  His contentions are 
insufficient to reopen his claims for service connection 
under 38 U.S.C.A. § 5108.  See Moray, supra at 214.

The veteran's own opinions and statements will not suffice to 
provide competent evidence as to the origin of his claimed 
disorders.  As a lay person he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  In other words, the 
veteran is not competent to opine as to whether his claimed 
disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders are related to service.  
Espiritu v. Derwinski, 2 Vet. App.492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed disorders are related to service on any 
basis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claims for service connection 
for disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders, the Board observes that 
since the denial of the claims in January 1997, no new and 
material evidence has been submitted.

As new and material evidence has not been submitted to reopen 
the claims for entitlement to service connection for 
disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders, the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Service Connection for PTSD

Eligibility for service connection of a PTSD claim requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See Cohen, supra at 
137.

In this instance, there is no record of a diagnosis of PTSD.  
The veteran has not presented or identified competent medical 
evidence that shows he has been diagnosed with PTSD; nor that 
his current diagnosis of dysthymic disorder is attributable 
to active service.  Based on the foregoing, no clear medical 
diagnosis of PTSD can be established as required under Cohen, 
supra.  Furthermore, Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See  38 U.S.C.A. 
§ 1110 (West 1991 7 Supp. 2000).  

A claim for service connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  The Court has 
held that in the absence of proof of a present disability 
there can be no valid claim.  See e.g. Gilpin, supra; 
Degmetich, supra.

Moreover, there is no evidence of stressors reported by the 
veteran.  He was afforded the opportunity by the RO to submit 
details regarding the stressors accounting for his claimed 
PTSD.  He did not respond to written correspondence from the 
RO, and he failed to appear at two personal hearings held on 
appeal to provide additional information.  

The only medical evidence of record linking claimed PTSD to 
service is his own opinion and statements.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu, supra, at 494-495.  

In cases of PTSD the regulations provide for the acceptance 
of the veteran's lay testimony, to establish the occurrence 
of the claimed in-service stressor, where he was engaged in 
combat with the enemy.  Here, the veteran does not allege 
that he engaged in combat with the enemy.  His record of 
service (DD Form 214) does not show that he received any 
awards or decorations denoting participation in combat.  

Moreover, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran has PTSD related to a disease or injury 
incurred during service.  Colvin, supra.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of positive and negative evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  

The Board views its foregoing discussions as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claims of entitlement to service connection for 
disorders claimed as knots on hands, back and knees, and 
psychiatric and ulcer disorders, the appeal is denied.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

